Citation Nr: 1208955	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  05-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2006, the Board issued a decision denying the benefits sought on appeal, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court), and in a February 2008 Order, the Court vacated the October 2006 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  Thereafter, in January 2009, the Board remanded the appeal for further development; it was then returned to the Board and in October 2009, the Board again denied the claims. 

The Veteran once again appealed the Board's decision to the Court, and in a Memorandum Decision issued in October 2011, the Court vacated the October 2009 decision and remanded the appeal to the Board for further consideration consistent with that decision. 

In August 2006, the Veteran and his spouse testified at a personal hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran's representative submitted a statement in December 2008 asserting that the Veteran's disability renders him unemployable.  It is unclear as to whether he intended to file a claim for a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, that matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, that matter is referred to the RO for appropriate action. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

A left shoulder disorder is not causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in February 2004, prior to the initial unfavorable AOJ decision issued in September 2004.  An additional letter was sent in July 2006.

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  However, only the July 2006 notice advised him of the evidence needed to substantiate disability ratings and effective dates.  The Board acknowledges the defective timing of this notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's service connection claim, any questions as to the assignment of disability ratings and effective dates are rendered moot.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the reports of June 2005 and March 2009 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the February 2008 Joint Motion indicated that the June 2005 VA opinion was inadequate.  Consequently, another VA opinion was requested and received in March 2009.  Nevertheless, inadequacy of the etiological opinion in June 2005 does not render the clinical evaluation and reported findings inadequate.  Therefore, to the extent applicable, the June 2005 VA examination report remains available for consideration.  

As for the March 2009 VA opinion, the Board acknowledges the January 2012 argument submitted by the Veteran, through his attorney, that states that the Court found that this VA opinion was also inadequate and that a remand of this issue is, therefore, required.  However, the Board's review of the October 2011 Memorandum Decision reveals that the Court evaluated the VA examinations in this case and found that the examiner adequately addressed the evidence of record that led to the opinion, concluded that the examiner substantially complied with the Board's orders in the October 2009 remand, and determined that the Veteran had failed to show that the March 2009 VA opinion was not medically sound. 

Moreover, the Board notes that the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, and documented the Veteran's subjective complaints and medical history.  The examiner relied upon the clinical findings in June 2005, which the Board notes were documented by the same examiner.  He then provided an opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently supported by the facts of the case or that an arbitrary conclusion was reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Initially, the Board observes that the Veteran's service treatment records reflect that in January 1969, he fell and landed on his left shoulder, sustaining an injury.  Pain was documented at that time, but the physical examination and X-ray were normal.  The remainder of the Veteran's service treatment records is negative for any complaints, treatment, or diagnosis of a left shoulder disorder.  The November 1969 separation examination found his upper extremities to be normal, and he denied having a medical history of a painful or "trick" shoulder or any other deformity and disorder of the joints.

Post-service medical evidence reveals complaints of pain, but a normal X-ray in June 2005.  Pain alone is not a disability and without a diagnosed or identifiable underlying malady or condition, cannot be service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, a September 2005 letter from Dr. JRB states that the Veteran's bursitis had increased with age, which indicates that the Veteran had, at least at that time, a diagnosis of bursitis in the left shoulder.  The Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Board concludes that the Veteran has a current diagnosis of a left shoulder disorder.  

Thus, the claim turns on whether the competent and probative evidence establishes a relationship between the current disorder and in-service event or injury.  In this respect, there are conflicting opinions of record.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

First, there are three letters from private physicians.  In October 2004, Dr. JRB opined that the injury sustained to the Veteran's left shoulder while in jump school in 1969 could be a factor in the chronic pain in his left shoulder, which he assessed as chronic bursitis of the left shoulder.  Also in October 2004, Dr. DC referred to the Veteran's shoulder pain as a service-connected injury, but did not offer any rationale for that description.  Another letter from Dr. JRB, dated in September 2005, stated that he disagreed with the results of the June 2005 VA examination.  He commented that the Veteran's bursitis and pain had increased with age and was most likely the result of the documented injury in service.   

However, although Dr. JRB referenced the Veteran's in-service shoulder injury, there is no indication that he reviewed the Veteran's service treatment records or claims file.  This factor is not alone fatal to the value of the opinions expressed if the history provided to the medical professional was an accurate reflection of the Veteran's history as documented in the file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Nevertheless, Dr. JRB did not address the normal examination and X-ray findings at the time of the injury in January 1969.  Nor did he account for the Veteran's normal separation examination or the years-long evidentiary gap between his injury in service and the first complaints, treatment, and diagnosis of a left shoulder disorder thereafter.  There was also no explanation or discussion of the other relevant facts in this case, and as such, his opinion rests on incomplete information.  

As for the statement of Dr. DC, the Board observes that she merely stated that the Veteran had requested a referral to a VA orthopedic specialist because his left shoulder was a service-connected injury.  Thus, Dr. DC's statement appears to be merely a reflection of the Veteran's description of the injury rather than her own assessment of the etiology of the Veteran's left shoulder disorder.  The letter is devoid of rationale or reference to the Veteran's medical history as documented in the claims file.  In light of the above analysis, the Board affords the opinions of Dr. JRB and Dr. DC no probative weight.  

In contrast, there are the reports of a VA examination and two VA opinions of record.  As noted by the Court in the October 2011 decision, the examination report and opinions are authored by the same physician.  To reiterate, as indicated by the February 2008 Joint Motion, the June 2005 examiner failed to provide a supporting rationale elucidated by a discussion of medical principles that apply to the medical facts related to the Veteran's claimed left shoulder disability.  The Court has found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See id.  An opinion that contains only data and conclusions is afforded no weight.  Id.  Therefore, the Board concludes that the June 2005 VA opinion is inadequate.   

However, the examiner again reviewed the claims file in March 2009 and opined that the Veteran's left shoulder disorder was not likely related to or caused by the left shoulder pain that occurred as a result of a fall in January 1969.  In particular, he observed that the X-rays were negative immediately following the fall and that the November 1969 separation examination was negative for any left shoulder disorder.  He also noted that there was no evidence of chronicity of a left shoulder disorder during or after service, as the Veteran did not seek treatment again until October 1987.  He further commented that X-rays obtained in June 2005 were reported to be normal, while considering the thorough clinical evaluation that he performed at that time.  As discussed above, the inadequacy of the June 2005 VA opinion does not invalidate the clinical findings in the report; nothing in the record suggests that those findings are not relevant to the issue or representative of the Veteran's symptoms.  

The Board has considered the Veteran's statements in support of his claim.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while the Veteran is competent to speak to symptoms, such as left shoulder pain, as evidenced by the array of opinions on the question of causal nexus, he is not competent to ascribe an etiology to his service-connected left shoulder disorder.  
  
Consequently, the only competent and probative evidence with respect to a relationship between the Veteran's current left shoulder disorder and his military service is the March 2009 opinion.  No other submissions by the Veteran whether considered independently or together, including his own statements and those of private physicians, have probative value equal to or greater than that of the March 2009 opinion.  In light of the above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Veteran's claim is denied.  


ORDER

Service connection for a left shoulder disorder is denied.


REMAND

As discussed in the Court's October 2011 Memorandum Decision, clarification of the opinion of the March 2009 VA audiologist is necessary prior to further adjudication of the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In the March 2009 opinion, the audiologist opined that the Veteran's current bilateral hearing loss and tinnitus were not likely related to his military noise exposure.  She then proffered the opinion that these hearing disorders were as likely as not due to post-service recreational and occupational noise exposure.  However, the latter statement contradicts the former in that it connotes both a 50 percent probability that these hearing disorders are related to post-service noise exposure and also a 50 percent probability that they are related to noise exposure during military service.  Consequently, the Board requires clarification of these contradictory statements. 

Accordingly, the case is REMANDED for the following action:

1. Request a clarification of the opinion from the March 2009 VA audiological examiner, or another equally qualified professional if she is unavailable.  The examiner must opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss and/or tinnitus are causally or etiologically related to his military service, to include his in-service noise exposure? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review occurred.

2. After completing the above action, the RO should conduct any other development indicated by any response received as a consequence of the action taken in the preceding paragraphs. 

When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


